DETAILED ACTION
Response to Amendment
	The Amendment filed January 10, 2022 has been entered. Claims 1-14 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 112(b) rejection, the 35 U.S.C. 102(a)(1)/102(a)(2) rejection, and 35 U.S.C. 103 rejection previously set forth in the Non-Final Office Action mailed October 8, 2021.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gulati et al. (US 2015/0169341).
Regarding claim 1, Gulati et al. disclose: 
A method for managing memory, comprising: 
determining a set of weights corresponding to a plurality of command queues in the memory (FIG. 3 step 304 Determine, for each of the virtual machines, a respective data store queue size), the plurality of command queues all having the same priority ([0027] assuming all other properties of the data store, the data store queue, and the virtual machine remain the same) and the set of weights comprising a plurality of different individual weights (FIG. 1 the queues at T2 show that the sizes are different), each weight indicating the number of commands allowed to be transmitted in a corresponding command queue (FIG. 1 Data store queues A…D 104a…104d; [0019] a queue on the data store that holds pending data requests for the virtual machine; [0018] the size of a data store queue that holds pending data requests for a virtual machine's virtual disk on the data store based on the IO performance requirements of the virtual machine and actual performance of the virtual machine); 
detecting whether a transmission delay occurs in the plurality of command queues (FIG. 3 step 312 Is a current operations per second less than an expected operations per second for a particular virtual machine? YES); and 
adjusting the set of weights based on a result of the detection (FIG. 3 step 320 Adjust the size of the data store queue of the particular virtual machine to the updated data store queue size).
Regarding claim 2, Gulati et al. further disclose: 
The method of claim 1, wherein detecting whether the transmission delay occurs in the plurality of command queues (FIG. 3 step 312 Is a current operations per second less than an expected operations per second for a particular virtual machine? YES) comprises: 
determining a time length required to transmit commands in a first command queue of the plurality of command queues (FIG. 3 step 308 Determine, for each of the virtual machines, a respective current operations per second; FIG. 1 Data Store Queue B); and
(FIG. 3 step 312; [0030] For the virtual machine 102b, the storage IO controller may determine that the current quantity of IO operations per second is less than the expected quantity of IO operations per second and that the size of the data store queue B 104b must be increased to meet the IO performance requirements for the virtual machine B 102b, e.g., since a larger data store queue size will increase the quantity of IO operations per second).
Regarding claim 3, Gulati et al. further disclose: 
The method of claim 1, wherein adjusting the set of weights comprises: 
determining, according to a determination that the transmission delay occurs in a first command queue of the plurality of command queues (FIG. 3 step 312), a first weight corresponding to the first command queue from the set of weights (FIG. 3 step 304); 
determining at least one weight lower than the first weight from the set of weights; and 
decreasing the at least one weight (FIG. 1 Data Store Queue A size is decreased to be less than the size of Data Store Queue B).
Regarding claim 4, Gulati et al. further disclose: 
The method of claim 1, wherein adjusting the set of weights comprises: 
acquiring, according to a determination that the transmission delay does not occur in the plurality of command queues ([0032] The storage IO controller, during time period T.sub.1, determines an updated size for each data store queue, i.e., so that the performance requirements for the corresponding virtual machines can be satisfied), initial weights corresponding to the plurality of command queues (FIG. 3 step 310 Determine, for each of the one or more first virtual machines in the plurality of virtual machines, a respective updated data store queue size 310); and 
adjusting the set of weights by using the initial weights (FIG. 3 step 320).
Regarding claim 6, Gulati et al. disclose: 
An electronic device, comprising: 
at least one processing unit ([0094] The operations described in this document can be implemented as operations performed by a data processing apparatus); and 
memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, wherein when executed by the at least one processing unit, the instructions cause the electronic device to perform actions ([0094] The operations described in this document can be implemented as operations performed by a data processing apparatus on data stored on one or more computer-readable storage devices or received from other sources) comprising: 
determining a set of weights corresponding to a plurality of command queues in the memory (FIG. 3 step 304 Determine, for each of the virtual machines, a respective data store queue size), the plurality of command queues all having the same priority ([0027] assuming all other properties of the data store, the data store queue, and the virtual machine remain the same) and the set of weights comprising a plurality of different individual weights (FIG. 1 the queues at T2 show that the sizes are different), each weight indicating the number of commands allowed to be transmitted in a corresponding command queue (FIG. 1 Data store queues A…D 104a…104d; [0019] a queue on the data store that holds pending data requests for the virtual machine; [0018] the size of a data store queue that holds pending data requests for a virtual machine's virtual disk on the data store based on the IO performance requirements of the virtual machine and actual performance of the virtual machine); 
detecting whether a transmission delay occurs in the plurality of command queues (FIG. 3 step 312 Is a current operations per second less than an expected operations per second for a particular virtual machine? YES); and 
adjusting the set of weights based on a result of the detection (FIG. 3 step 320 Adjust the size of the data store queue of the particular virtual machine to the updated data store queue size).
Regarding claim 7, Gulati et al. further disclose:
The electronic device of claim 6, wherein detecting whether the transmission delay occurs in the plurality of command queues (FIG. 3 step 312 Is a current operations per second less than an expected operations per second for a particular virtual machine? YES) comprises: 
determining a time length required to transmit commands in a first command queue of the plurality of command queues (FIG. 3 step 308 Determine, for each of the virtual machines, a respective current operations per second; FIG. 1 Data Store Queue B); and
determining, according to a determination that the time length is greater than a threshold time length, that the transmission delay occurs in the first command queue (FIG. 3 step 312; [0030] For the virtual machine 102b, the storage IO controller may determine that the current quantity of IO operations per second is less than the expected quantity of IO operations per second and that the size of the data store queue B 104b must be increased to meet the IO performance requirements for the virtual machine B 102b, e.g., since a larger data store queue size will increase the quantity of IO operations per second).
Regarding claim 8, Gulati et al. further disclose: 

determining, according to a determination that the transmission delay occurs in a first command queue of the plurality of command queues (FIG. 3 step 312), a first weight corresponding to the first command queue from the set of weights (FIG. 3 step 304); 
determining at least one weight lower than the first weight from the set of weights; and 
decreasing the at least one weight (FIG. 1 Data Store Queue A size is decreased to be less than the size of Data Store Queue B).
Regarding claim 9, Gulati et al. further disclose:
The electronic device of claim 6, wherein adjusting the set of weights comprises: 
acquiring, according to a determination that the transmission delay does not occur in the plurality of command queues ([0032] The storage IO controller, during time period T.sub.1, determines an updated size for each data store queue, i.e., so that the performance requirements for the corresponding virtual machines can be satisfied), initial weights corresponding to the plurality of command queues (FIG. 3 step 310 Determine, for each of the one or more first virtual machines in the plurality of virtual machines, a respective updated data store queue size 310); and 
adjusting the set of weights by using the initial weights (FIG. 3 step 320).
Regarding claim 11, Gulati et al. disclose: 
A computer program product having a non-transitory computer readable medium which stores a set of instructions to manage memory ([0093] Embodiments of the subject matter described in this document can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions, encoded on computer storage medium for execution by, or to control the operation of, data processing apparatus); 
([0093]): 
determining a set of weights corresponding to a plurality of command queues in the memory (FIG. 3 step 304 Determine, for each of the virtual machines, a respective data store queue size), the plurality of command queues all having the same priority ([0027] assuming all other properties of the data store, the data store queue, and the virtual machine remain the same) and the set of weights comprising a plurality of different individual weights (FIG. 1 the queues at T2 show that the sizes are different), each weight indicating the number of commands allowed to be transmitted in a corresponding command queue (FIG. 1 Data store queues A…D 104a…104d; [0019] a queue on the data store that holds pending data requests for the virtual machine; [0018] the size of a data store queue that holds pending data requests for a virtual machine's virtual disk on the data store based on the IO performance requirements of the virtual machine and actual performance of the virtual machine); 
detecting whether a transmission delay occurs in the plurality of command queues (FIG. 3 step 312 Is a current operations per second less than an expected operations per second for a particular virtual machine? YES); and 
adjusting the set of weights based on a result of the detection (FIG. 3 step 320 Adjust the size of the data store queue of the particular virtual machine to the updated data store queue size).
Regarding claim 14, Gulati et al. further disclose: 
The method of claim 2, wherein detecting whether the transmission delay occurs in the plurality of queues (FIG. 3 step 312 Is a current operations per second less than an expected operations per second for a particular virtual machine? YES) further comprises: 
(FIG. 3 step 308 Determine, for each of the virtual machines, a respective current operations per second; FIG. 1 Data Store Queue C); and 
determining, according to a determination that the time length is not greater than the threshold time length, that the transmission delay does not occur in the second command queue ([0031] Further, the storage IO controller may determine that the IO performance requirements of the virtual machine C 102c are being met and that the size of the data store queue for the virtual machine C 102c should not be decreased since a reduction of the data store queue size may prevent the virtual machine C 102c from continuing to meet IO performance requirements).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. as applied to claim 1 above, and further in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 12, Gulati et al. disclose the method of claim 1 and further disclose decreasing the size (i.e. weight) of a second command queue in response to detecting a transmission delay in a first command queue, see Fig. 1, Fig. 3 and paragraph [0053], and disclose that request queues are for read requests or write requests, see paragraph [0041]. 
Gulati et al. do not appear to explicitly teach “wherein the plurality of queues include a user I/O command queue and a reconstruction I/O command queue, and further comprising: in response to detecting that a transmission delay occurs in the user I/O command queue, decreasing a weight corresponding to the reconstruction I/O command queue.” However, AAPA discloses:
wherein the plurality of queues include a user I/O command queue and a reconstruction I/O command queue (page 1, lines 18-22:  There are various types of command queues, such as user I/O command queues, reconstruction I/O command queues, and storage area network (SAN) replication I/O command queues. When another command queue exists, transmission and processing of commands in a user I/O command queue may be affected, resulting in an increased user I/O delay. This is unacceptable to users), 
Gulati et al. and AAPA are analogous art because Gulati et al. and AAPA teach queueing I/O requests. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gulati et al. and AAPA before him/her, to modify the teachings of Gulati et al. with the AAPA teachings of different types of I/O queues because applying Gulati’s method of adjusting the size of I/O request queues to the different types of I/O queues would ensure the I/O performance requirements for the queues.
Gulati et al. and AAPA do not appear to explicitly teach “and further comprising:  in response to detecting that a transmission delay occurs in the user I/O command queue, decreasing a weight corresponding to the reconstruction I/O command queue.” However, Gulati et al. teaches that increasing the size of a request queue decreases latency and increases  Figure 1 and paragraphs [0029]-[0030]. Therefore, the combination of Gulati et al. and AAPA disclose “and further comprising:  in response to detecting that a transmission delay occurs in the user I/O command queue, decreasing a weight corresponding to the reconstruction I/O command queue.”
Regarding claim 13, Gulati et al. disclose the method of claim 12. Gulati et al. do not appear to explicitly teach “wherein the plurality of queues further includes a replication I/O command queue, and further comprising:  further in response to detecting that a transmission delay occurs in the user I/O command queue, also decreasing a weight corresponding to the replication I/O command queue.” However, AAPA further discloses:
wherein the plurality of queues further includes a replication I/O command queue (page 1, lines 18-22:  There are various types of command queues, such as user I/O command queues, reconstruction I/O command queues, and storage area network (SAN) replication I/O command queues. When another command queue exists, transmission and processing of commands in a user I/O command queue may be affected, resulting in an increased user I/O delay. This is unacceptable to users), and further comprising: 
Gulati et al. and AAPA do not appear to explicitly teach “further in response to detecting that a transmission delay occurs in the user I/O command queue, also decreasing a weight corresponding to the replication I/O command queue.” However, Gulati et al. teaches that increasing the size of a request queue decreases latency and increases the quantity of operations per second, ([0027]-[0028]), and AAPA teaches that replication I/O queues interfere with transmission and processing of commands in user I/O queues (page 1, lines 18-22). Therefore, it would be obvious to one skilled in art before the effective filing date of the claimed invention to apply Gulati’s method of adjusting queue sizes to the replication I/O queue when the user I/O command queue is experiencing the transmission delay in order to decrease the number of commands being transmitted from the replication I/O queue. The combination would decrease the size of the replication I/O queue in order to increase the size of the user I/O queue analogous to the adjustment of queues A and B in Gulati et al. Figure 1 and paragraphs [0029]-[0030]. Therefore, the combination of Gulati et al. and AAPA disclose “further in response to detecting that a transmission delay occurs in the user I/O command queue, also decreasing a weight corresponding to the replication I/O command queue.”

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed January 10, 2022, with respect to the rejection of claims has been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gulati et al. based on applicant’s amendment to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137